Title: To Alexander Hamilton from George Washington, 27 September 1790
From: Washington, George
To: Hamilton, Alexander


Mount Vernon Septr. 27th 1790.
sir
Mr. John Cogdell having resigned his appointment as Collector of the port of George town in south Carolina, I have to request that you will make enquiry respecting a proper person to succeed him.
Mr. Corbin Braxton having also resigned his appointment as Surveyor of the ports of Richmond and Manchester—Colonel Heth informs me that he has nominated Mr. Z. Rowland to do the duties of the office until another appointment is made. Colo. Heth’s letter together with one from Colonel Griffin on the same subject, are herewith transmitted.
I enclose to you, a letter from Mr. Thaddeus Burr to Colonel Humphreys, recommendatory of Capt. John Maltbee to the command of a revenue Cutter, and a recommendation of Capt. Montgomery by some Citizens of Philadelphia, to a similar station. These papers are not intended to influence your opinion in favor of these persons farther than as they may serve to form a comparison of their merits with other candidates.
I am, sir,   Yr. most Obt. Servant
Go. Washington
